DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 8/4/22, are acknowledged.
	Claims 1 and 8 have been amended.
	Claims 1, 3-4, 7-9, 14, 19, 22-23, 26-27, 32-35 are pending.
Claims 3-4, 32-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 22, 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1, 7-9, 14, 19, 23, and 27 read on the elected invention and are being acted upon.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 7-8, 14, 19, 23, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030619 and 20020119568, in view of Flanagan et al., 2004 (of record) and Friedman et al., 2006 (of record).
The ‘619 publication teaches a method of culturing T cells comprising culturing with anti-CD3 antibodies (i.e. a T cell stimulator)  immobilized on solid substrate (see abstract and page 1, in particular). The ‘619 publication teaches culturing CD8 T cells (See paragraphs 28, 107, and 140, in particular).  The ‘619 publication teaches that the substrate can also include ICAM (see page 1, in particular).  The ‘619 publication teaches culturing for three days (see paragraph 151, in particular).  Likewise, the ‘568 publication teaches methods of culturing and expanding T cells, wherein the T cells are contacted with a solid surface having attached thereto various stimulatory agents, including anti-CD3 and ICAM-1 (see page 2 and page 9).  The ‘568 publication teaches that the surface can include secondary signals including chemokines (See page 8 and 14, in particular). The ‘568 publication teaches stimulating CD8 T cells and genetically engineered T cells that are used for adoptive immunotherapy (see page 7, 10,  and paragraph164, in particular). The ‘568 publication teaches that cultures can be performed using factors necessary for proliferation, including IL-2 (see paragraph 115). The ‘568 publication teaches 3 day cultures (See paragraph 21, in particular). 
	The references differ from the claimed invention in that they do not explicitly teach CCL21.
Flanagan teaches a method of stimulating T cell proliferation with anti-CD3 and further comprising culturing T cells with CCL21, which increases proliferation.  Flanagan teaches that CCL21 functions as  T cell costimulatory molecule that enhances CD8 T cell proliferation (see abstract, in particular). Flanagan also teaches that CCL21 enhances T cell proliferation in an ICAM-1 dependent manner (See Fig. 6 in particular).  Flanagan teach culturing in the presence of IL-2 (see page 77, in particular). Likewise, Friedman teach that CCL21 co-stimulates T cells in an ICAM-1 dependent fashion (See page 1, 4, and 6, in particular)).  Freidman teach that the mechanism of said co-stimulation involves recognition of CCL21 immobilized at the cell surface, and “tethering” of the T cells to the surface bound CCL21 (see page 6, in particular). Friedman teach culture timeframes of 5 days (see page 7, in particular).  Friedman teaches culturing the T cells in the presence of IL-2 (see page 7, in particular).  Friedman also teaches using T cells genetically engineered to express nucleic acid encoding GFP to visualize T cells (see pages 5 and 7, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include both CCL21 and ICAM-1, as taught by Flanagan and Freidman, on the surface used for culturing T cells of the ‘619 and ‘568 publication. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Flanagan and Freidman teaches that surface immobilized CCL21 functions as T cell costimulatory molecule in an ICAM-1 dependent manner, and that it enhances CD8 T cell proliferation.  Furthermore, the ordinary artisan would be motivated to use an engineered T cell as taught by Friedman in order to visualize interaction of the T cells with the surface. 

Claim 1, 7-8, 14, 19, 23, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over 8,012,750, in view of Flanagan et al., 2004 and Friedman et al., 2006 (of record).
The ‘750 patent teaches a method of culturing T cells in the presence of a biodegradable support having immobilized thereto T cell stimulatory agents (see columns 2, 4, and 5-6, in particular) The ‘750 patent teaches that the support can be in the form of PLGA microspheres that have a glass like consistency, i.e. a solid surface (see columns 3-4 and 9-10, in particular). The ‘750 patent teaches that stimulatory agents which can be immobilized onto the support include anti-CD3, agents capable of delivery a signal to cytokine receptors such as IL-2R (i.e. a cytokine), chemokines, and ICAM (see columns 5-6, in particular). The ‘750 patent teaches 3 day cultures (see Example 2, in particular). 
	The references differ from the claimed invention in that it does not explicitly teach CCL21 for culturing genetically engineered CD8 T cells.
Flanagan teaches a method of stimulating T cell proliferation with anti-CD3 and further comprising culturing T cells with CCL21, which increases proliferation.  Flanagan teaches that CCL21 functions as  T cell costimulatory molecule that enhances CD8 T cell proliferation (see abstract, in particular). Flanagan also teaches that CCL21 enhances T cell proliferation in an ICAM-1 dependent manner (See Fig. 6 in particular).  Flanagan teach culturing in the presence of IL-2 (see page 77, in particular). Likewise, Friedman teach that CCL21 co-stimulates T cells in an ICAM-1 dependent fashion (See page 1, 4, and 6, in particular)).  Freidman teach that the mechanism of said co-stimulation involves recognition of CCL21 immobilized at the cell surface, and “tethering” of the T cells to the surface bound CCL21 (see page 6, in particular). Friedman teach culture timeframes of 5 days (see page 7, in particular).  Friedman teaches culturing the T cells in the presence of IL-2 (see page 7, in particular).  Friedman also teaches using T cells genetically engineered to express nucleic acid encoding GFP to visualize T cells (see pages 5 and 7, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include both CCL21 and ICAM-1, as taught by Flanagan and Freidman, on the support used for culturing T cells of the 705 patent. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Flanagan and Freidman teaches that surface immobilized CCL21 functions as T cell costimulatory molecule in an ICAM-1 dependent manner, and that it enhances CD8 T cell proliferation.  Furthermore, the ordinary artisan would be motivated to use an engineered T cell as taught by Friedman in order to visualize interaction of the T cells with the surface. 

Claim 1, 7-9, 14, 19, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030619, 20020119568, Flanagan et al., 2004, Friedman, and further in view of WO 2016/19300.
The combined teachings of the ‘619 publication, the ‘568 publication, Freidman and Flannagan are discussed above.  
They do not teach explicitly teach culturing CAR engineered T cells.
 WO 2016/19300 teaches that CD8 T cells can be engineered to express CARs and that they are useful for anti-tumor immune therapy (see page 2, in particular).  WO 2016/19300 teaches genetically modifying T cells with a nucleic acid encoding the CAR, and expanding the T cells for culture periods of 4-9 days, and that culture can be performed using surface coupled stimulatory agents  (see pages 142-146, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of WO 2016/19300, to use CAR modified CD8 T cells, as the type of T cell for culture and expansion in the method made obvious by the ‘619 publication, the ‘568 publication, Freidman and Flannagan.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because WO 2016/19300 teaches that CAR modified CD8 T cells are useful for anti-tumor immune therapy that they can be expanded in culture using surface coupled stimulatory agents.  


Claim 1, 7-9, 14, 19, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over 8,012,750, Flanagan et al., 2004, Friedman, and further in view of WO 2016/19300.
The combined teachings of the ‘750 patent, Freidman and Flannagan are discussed above.  
They do not teach explicitly teach culturing CAR engineered T cells.
 WO 2016/19300 teaches that CD8 T cells can be engineered to express CARs and that they are useful for anti-tumor immune therapy (see page 2, in particular).  WO 2016/19300 teaches genetically modifying T cells with a nucleic acid encoding the CAR, and expanding the T cells for culture periods of 4-9 days, and that culture can be performed using surface coupled stimulatory agents  (see pages 142-146, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of WO 2016/19300, to use CAR modified CD8 T cells, as the type of T cell for culture and expansion in the method made obvious by the ‘750 patent, Freidman and Flannagan.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because WO 2016/19300 teaches that CAR modified CD8 T cells are useful for anti-tumor immune therapy that they can be expanded in culture using surface coupled stimulatory agents.  

Response to Arguments
Applicant argues that the claimed invention provides unexpected results since the combination of CCL21 and ICAM1 provides synergistic results compared to the addition of CCL21 or ICAM1 alone, resulting in improved in vitro stimulation of T cells.
These results are not unexpected based on the teachings of the prior art cited above. For example, Flanagan teaches that CCL21 provides costimulatory signals to T cells and dramatically increases their stimulation and proliferation in culture (see Fig. 1 and 6, in particular).  Flanagan also teaches that ICAM-1 is necessary to obtain such costimulatory effects, and that in the absence of ICAM-1, CCL21 alone provides  very little if any costimulatory effect on proliferation (see Fig. 6, in particular). Thus, the art recognizes the same synergistic effect asserted by Applicant.  For example, see Fig. 6 of Flanagan, where proliferation in response to CCL21 with ICAM-1 achieved ~75,000 cpm, as compared to proliferation of ~2000 cpm with CCL21 alone (under conditions of ICAM blockade), and ~30,000 cpm in the presence of ICAM-1 without CCL21 (medium control).  Thus, the combined proliferation with CCL21 and ICAM-1 (75,000) is a greater than additive and synergistic effect, as compared to conditions with CCL21 alone (~2000) or ICAM-1 alone (30,000). 
 
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644